American Fidelity Assurance Company and American Fidelity Separate Account B (File no. 811-08187) hereby incorporate by reference the annual reports for the underlying funds named below for filing with the Securities and Exchange Commission, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). Filer/Entity: American Fidelity Dual Strategy Fund, Inc.® File #: 811-08873 CIK # Accession #: 0001061128-13-000003 Date of Filing: 02/12/13 Filer/Entity: American Century Variable Portfolios, Inc. Fund/Portfolio Name: VP Balanced Fund Fund/Portfolio Name: VP Capital Appreciation Fund Fund/Portfolio Name: VP Income & Growth Fund Fund/Portfolio Name: VP International Fund File #: 811-05188 CIK # Accession #: 0001437749-13-001847 Date of Filing: 02/22/13 Filer/Entity: BlackRock Variable Series Funds, Inc. Fund/Portfolio Name: Basic Value V.I. Fund Fund/Portfolio Name: Capital Appreciation V.I. Fund Fund/Portfolio Name: Value Opportunities V.I. Fund File #: 811-03290 CIK #: Accession #: 0001193125-13-083651 Date of Filing: 02/28/13 Filer/Entity: The Dreyfus Socially Responsible Growth Fund, Inc. File #: 811-07044 CIK # Accession #: 0000890064-13-000001 Date of Filing: 02/14/13 Filer/Entity: Dreyfus Stock Index Fund, Inc. File #: 811-05719 CIK # Accession #: 0000846800-13-000001 Date of Filing: 02/13/13 Filer/Entity: Dreyfus Variable Investment Fund Fund/Portfolio Name: International Value Portfolio File #: 811-05125 CIK # Accession #: 0000813383-13-000006 Date of Filing: 02/14/13 Filer/Entity: Dreyfus Investment Portfolios Fund/Portfolio Name: Technology Growth Portfolio File #: 811-08673 CIK # Accession #: 0001056707-13-000001 Date of Filing: 02/14/13 Filer/Entity: Vanguard® Variable Insurance Fund Fund/Portfolio Name: Total Bond Market Index Portfolio Fund/Portfolio Name: Balanced Portfolio Fund/Portfolio Name: Capital Growth Portfolio Fund/Portfolio Name: Small Company Growth Portfolio File #: 811-05962 CIK # Accession #: 0000932471-13-005784 Date of Filing: 03/01/13 These annual reports are for the period ended December 31, 2012 and have been transmitted to contract holders in accordance with Rule 30e-2 under the Act. Any questions regarding this filing may be directed to Kimberly L. Wagoner at (405) 523-5290.
